EXHIBIT 10.22

 

October 7, 2002

 

Mr. Jeff Guillot

3016 Edgewater Drive

Austin, Texas 78733

 

Re: Employment With NetSolve, Incorporated

 

Dear Jeff,

 

On behalf of the entire NetSolve, Incorporated (the “Company” or “NetSolve”)
team, I am pleased to present our offer to you to become NetSolve’s new Vice
President of Development, and an officer of NetSolve.

 

We at NetSolve have all enjoyed getting to know you and we look forward to
welcoming you and Julie to NetSolve. We believe that you are well qualified to
help lead NetSolve to continued growth and success. We also believe, as I know
you do, that becoming Vice President of Development of NetSolve is an
outstanding and timely opportunity for you to capitalize upon your talents and
experience, and for you to continue to attain your personal goals.

 

We have given careful thought to compensation arrangements that would be
appropriate for your professional stature and to NetSolve precedents and
policies. Accordingly, below is a description of the terms of our offer of
employment to you.

 

1.   Position and Duties: Your title will be Vice President of Development. In
this capacity, you will be reporting directly to the CEO and President of
NetSolve, Inc. You will have the ultimate responsibility for overseeing and
managing the following Development functions- Software Development (OSS, Tools,
Pro-Watch, Pro-Watch Exchange, Business Analysis); Quality Assurance; Data-Base
Administration; Product Development Planning and Coordination. You and your team
will be responsible for evaluating the potential and practicality of both
current and future products. You will be held accountable for delivering results
against defined key success factors, both strategic and tactical. You will also
be expected to form effective cross-functional working relationships and
communications with the following business critical organizations– Marketing,
Sales, ISS/Security, and Operations. As the Vice President of Development you
will also be a member of the NetSolve Executive Team, and as such participate in
setting business and functional Strategy, Performance Metrics and Measures,
Business Plans, and Critical Success Factors. Additionally, you will be
responsible for determining talent and staffing needs, functional operations and
capital budgets requirements; conducting annual performance planning and
reviews, developmental planning, and conducting regular performance progress
reviews.

 

2.   Base Salary: Your initial base salary will be $17,083.33 per month
($205,000.00 on an annualized basis), less standard payroll taxes and
withholding. Payment of your base salary will be in accordance with the
Company’s normal payroll practice.



3.   Signing Bonus: You will receive a one-time signing bonus of $61,500.00 to
be paid within 30 days of the date of your commencement of employment with
NetSolve.

 

4.   Annual Incentive Target Award: You will be eligible for an annual incentive
target award for each fiscal year based on certain mutually agreed upon
performance standards and criteria which will be established as soon as
reasonably practical following your commencement of employment with NetSolve.
The award level amount will be structured so that at plan the award will be 20%
of your base salary. This award will be payable to you after the completion of
the Company’s fiscal year in accordance with NetSolve’s annual



--------------------------------------------------------------------------------

incentive program. You must be employed by the Company on the date the award is
payable to be eligible to receive such award. For fiscal year 2003, the award
will be prorated based on your start date.

 

4.   Stock Options: Upon commencement of your employment with the Company, you
will be granted an option to purchase 50,000 shares of NetSolve common stock
under and subject to the provisions of the NetSolve Long-Term Incentive
Compensation Plan (“LTICP”). The exercise price for such option will be the
closing price of the Company’s common stock on the first day of your employment.
The precise terms of this grant will be set forth in an Option Agreement in the
standard form under the LTICP.

 

5.   Compensation Review: Your base salary, annual incentive target award and
stock option position will be reviewed annually by the Board, prior to the
completion of NetSolve’s fiscal year.

 

6.   Other Benefits: As a NetSolve employee, you will be eligible to participate
in NetSolve’s various benefit plans, such as medical, disability, life
insurance, and 401(k) plans, which are now in effect, or as they may be changed
or amended in the future.

 

7.   At-Will Employment: Your employment with NetSolve will be “at-will,”
meaning that either you or the Company can terminate your employment at any time
and for any reason, or no reason at all.

 

In accordance with U. S. law, this offer of employment, including all terms
relating thereto, is conditioned upon:

 

  •   Satisfactory proof of U.S. citizenship or other eligibility for
employment, as required by the Immigration Reform and Control Act of 1986;

  •   You agree to, and we receive, satisfactory results on a background check
of your education, work, driving, and criminal history;

  •   Your execution of a NetSolve Proprietary Information and Inventions
Agreement.

 

Jeff, we all look forward to your prompt acceptance of our offer, and to your
joining NetSolve full-time as soon as possible. To signify your acceptance,
please sign and return this letter to me no later than 5:00 p.m. (Central Time)
on October 9, 2002, after which time this offer will expire. By signing below,
you certify that you are able to perform the duties and responsibilities of your
position.

 

May I again express that we look forward to welcoming you and Julie to NetSolve
and working with you.

 

Sincerely,

 

/s/ David D. Hood

 

David D. Hood

CEO & President

 

AGREED AND ACCEPTED:

 

/s/ Jeff Guillot

--------------------------------------------------------------------------------

Jeff Guillot



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date

 

Enclosure: Second signature copy of this letter